Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 16, 2022

                                            No. 04-22-00092-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-PA-01628
                           Honorable Mary Lou Alvarez, Judge Presiding


                                            Original Proceeding1

                                               ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

        On February 15, 2022, the Texas Department of Family and Protective Services (Relator)
filed a petition for writ of mandamus.
       On February 28, 2022, we advised the respondent and the real parties in interest that they
may file responses to the petition in this court by March 15, 2022.
         On the due date, the attorney ad litem for the child J.F. asked for an extension of time to
file a response until April 13, 2022.
           The request is granted in part. The response is due on April 4, 2022.


           It is so ORDERED March 16, 2022.




1
    This proceeding arises out of Cause No. 2020-PA-01628, styled In the Interest of J.F., a Child, pending in the
407th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in
this proceeding.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT